Per Curiam:
The thirteen assignments of error all point in one direction. In different forms they present the question whether there was sufficient evidence to take the note in controversy out of the statute. While the testimony was conflicting, there was enough, perhaps, to sustain either view of the case, and it became the *108duty of the auditor and the court below to weigh it, and decide as to which side the scale inclined. The master held there was a sufficient acknowledgment of the debt, and in this he was sustained by the court below. The case is exceedingly close upon the facts, and the writer is bjr no means sure that he would have reached the auditor’s conclusion had he been in his place. But it by no means follows that, because we think the auditor might have found the other way, we would be justified in reversing his finding, sustained, as it is, by the opinion of the learned judge of the Orphans’ Court. They are both in a better position to consider and decide questions of fact than we are, and we would not reverse merely because we would have sustained the finding had it been the other way. We do not feel safe in saying that error has been committed in this case.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.